Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities:  Claim 4 line 5 the recitation “the value of the syntax element whose is equal to one.”[Emphasis added] needs to change to --the syntax element whose value is qual to -- Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuelsson (US 20210368208 A1) hereinafter “Samuelsson”.
Regarding claim 1, 14, 18. 20 Samuelsson
Samuelsson discloses 1. A method of processing visual media data (Encoder 500 Fig. 5 Decoder 600, Fig. 6, “[0024] In one example, a non-transitory computer-readable storage medium comprises instructions stored thereon that, when executed, cause one or more processors of a device...”) comprising:
performing a conversion between a visual media file and a bitstream of a visual media data according to a format rule, wherein the format rule specifies a characteristic of a syntax element in the visual media file, wherein the syntax element has a value that is indicative of a number of bytes used for indicating a constraint information associated with the bitstream. (Samuelsson, [0247] With respect to Table 11, the semantics may be based on the semantics provided above with an inference rule for all flags so that the flags are inferred to be equal to 0 when not present and the semantics for syntax element gci_num_constraint_bytes based on the following:  gci_num_constraint_bytes specifies the length in bytes of the general constraint info structure, not including the byte used for signalling gci_num_constraint_bytes itself. The value of gci_num_constraint_bytes shall be in the range of 0 to 9, inclusive. Other values of gci_num_constraint_bytes are reserved for future use by ITU-T|ISO/IEC and shall not be present in bitstreams conforming to this version of this Specification.” [0248] Table 12 illustrates an example of a general_constraint_info( ) syntax structure which may be signaled and/or parsed according to the techniques herein.
Regarding claim 2, 15, and 19 Samuelsson
Samuelsson discloses 2. The method of claim 1, wherein the format rule specifies that the syntax element is coded in the visual media file using six bits. (TABLE-US-00001 TABLE 1 Descriptor nal_unit_header( ) { forbidden_zero_bit f(1) nuh_reserved_zero_bit u(1) nuh_layer_id u(6) nal_unit_type u(5) nuh_temporal_id_plus1 u(3) }).
Regarding claim 3 Samuelsson
3. The method of claim 1, wherein the format rule specifies that the syntax element is coded in the visual media file immediately after a profile tier level multilayer enabled flag syntax element in the visual media file. (Samuelsson, [0245] In another example, according to the techniques herein, general_constraint_info( ) syntax structure may be repositioned within profile_tier_level( ) syntax structure to be located after sub-profile syntax. That is, for example, referring to Table 6, immediately after plt_num_sub_profiles syntax element in one example, or immediately after the for loop for general_sub_profile_idc[i] syntax elements. [0219] gci_reserved_byte[i] may have any value. Its presence and value do not affect decoder conformance to profiles specified in this version of this Specification. Decoders conforming to this version of this Specification shall ignore the values of all the gci_reserved_byte[i] syntax elements. With respect to Table 6 and Table 7, it should be noted that the profile_tier_level( ) syntax structure is based on constraint flags being fixed length fields and fixed-length coded syntax elements without conditional presence being at the beginning of the profile_tier_level( ). That is, general_constraint_info( ) initially included fixed-length coded syntax elements without conditional presence. However, an extension mechanism was added to general_constraint_info( ), i.e., gci_reserved_byte[i], to allow future versions of VVC to introduce new constraint flags. Thus, according to JVET-R2001 in order to parse to the syntax element general_level_idc, i.e., the syntax element immediately subsequent to general_constraint_info( ), in a manner that is futureproof, the value of gci_num_reserved_bytes must be examined in order to determine how many gci_reserved_byte[i] bytes to parse through or jump over. Thus, the profile_tier_level( ) syntax structure and general_constraint_info( ) provided in JVET-R2001 is less than ideal.
Regarding claim 4  Samuelsson
Samuelsson discloses 4. The method of claim 1, wherein the format rule specifies that the syntax element is coded in the visual media file specifies a number of bytes in a general constraint information syntax element in the visual media file, and wherein the format rule specifies that the value of the syntax element whose is equal to one indicates that a general constraint information flag in the general constraint information syntax element is equal to zero and that the general constraint information syntax element is disallowed  from being included in a profile tier level record in the visual media file.  (Samuelsson, [0220] It should be noted that when the PTL syntax structure is present in one of an SPS or in a DCI, then profileTierPresentFlag is equal to 1, meaning that syntax elements with conditional presence based on the value of profileTierPresentFlag will always be present when the profile_tier_level( ) syntax structure is present in an SPS and in a DCI. Furthermore, in the SPS, all syntax elements that precede the profile_tier_level( ) syntax structure are fixed length code and always present (no conditional presence).” [0127])
Regarding claim 5 Samuelsson
Samuelsson discloses 5. The method of claim 1, wherein the format rule specifies that a condition for including a general constraint information syntax element in the visual media file depends on whether the value indicated by syntax element is greater than one. (Samuelsson, TABLE 11 and Table 12 [0248] “if( gci_num_constraint_bytes > 1 )” see also Table 6 [0128][0141]-[0142])
Regarding claim 6 and 16 Samuelsson
Samuelsson discloses 6. The method of claim 1, wherein the format rule specifies that five bits are used for another syntax element in the visual media file, and wherein the another syntax element has another value that is indicative of a network abstraction layer unit type in a decoder configuration record in the visual media file (nuh_layer_id u(6) nal_unit_type u(5), [0079]).
Regarding claim 7 and 17 Samuelsson
Samuelsson discloses 7. The method of claim 1, wherein a track in the visual media file comprises a video bitstream comprising one or more output layer sets, wherein the format rule specifies that another syntax element is indicated for the track, and wherein the another syntax element indicates whether the track includes a video bitstream corresponding to a specific output layer set from the one or more output layer sets. (Samuelsson, The variable NumOutputLayersInOls[i], specifying the number of output layers in the i-th OLS, the variable NumSubLayerslnLayerInOLS[i][j], specifying the number of sublayers in the j-th layer in the i-th OLS, the variable OutputLayerldInOls[i][j], specifying the nuh_layer_id value of the j-th output layer in the i-th OLS, and the variable LayerUsedAsOutputLayerFlag[k], specifying whether the k-th layer is used as an output layer in at least one OLS, are derived as follows: [0127], multi-layer OLS. [0136]).
Regarding claim 8 Samuelsson
Samuelsson discloses  8. The method of claim 7, wherein the another syntax element indicates that the track includes the video bitstream corresponding to multiple output layer sets. (Samuelsson, It is a requirement of bitstream conformance that each OLS in a CVS in the bitstream shall conforms to at least one of the profile_tier_level( ) syntax structures in the DCI NAL unit. [0207] NOTE—The DCI NAL unit may include PTL information, possibly carried in multiple profile_tier_level( ) syntax structures, that applies collectively to multiple OLSs, and does not need to include PTL information for each of the OLSs individually. [0205].)
Regarding claim 9
Samuelsson discloses 9. The method of claim 7, wherein the another syntax element indicates that the track includes the video bitstream not corresponding to the specific output layer set from the one or more output layer sets. (“subpictures may be useful for encapsulating regions of interest within a picture and a sub-bitstream extraction process may be used in order to selectively decode (and display) a region interest.” [0037] [0237]).
Regarding claim 10 Samuelsson
Samuelsson 10. The method of claim 1, wherein the conversion comprises generating the visual media file and storing the bitstream to the visual media file according to the format rule. (FIG.3)
Regarding claim 11 Samuelsson
Samuelsson discloses  11. The method of claim 1, wherein the conversion comprises generating the visual media file, and the method further comprises storing the visual media file in a non-transitory computer- readable recording medium. (Samuelsson, A storage medium may include a tangible or non-transitory computer-readable media. [0225]. Data may be stored on a storage device according to a defined file format. [0225] [0231])
Regarding claim 12 Samuelsson
Samuelsson discloses 12. The method of claim 1, wherein the conversion comprises parsing the visual media file according to the format rule to reconstruct the bitstream. (Samuelsson, [0012] parse a third syntax element, specifying whether a constraint is imposed, by using a value of the second syntax element.” [0026] [0067] [0222]. Fig. 6 [0255]. “A compliant bitstream is a data structure that may be received and decoded by a video decoding device to generate reconstructed video data.” [0002] [0237])
Regarding claim 13 Samuelsson
Samuelsson discloses 13. The method of claim 1, wherein the visual media file is processed by a versatile video coding (VVC). (Samuelsson, Versatile video coding, [0002] VCC [0219]).
Regarding claim 14 Samuelsson
Samuelsson discloses 14. An apparatus for processing visual media data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor (Samuelsson, “[0024] In one example, a non-transitory computer-readable storage medium comprises instructions stored thereon that, when executed, cause one or more processors of a device...” ) to implement a method comprising: 
The limitations of the apparatus is substantially the same as method claim1. Therefore, they are addressed along with claim 1.
Regarding claim 18 Samuelsson
Samuelsson discloses A non-transitory computer-readable storage medium storing instructions that cause a processor (Samuelsson, “[0024] In one example, a non-transitory computer-readable storage medium comprises instructions stored thereon that, when executed, cause one or more processors of a device...”[0259]... Data storage media may be any available media that can be accessed by one or more computers or one or more processors to retrieve instructions, code and/or data structures for implementation of the techniques described in this disclosure. A computer program product may include a computer-readable medium.”) to:  
The limitations of claim 18 is substantially the same as method claim 1. Therefore they are addressed along with claim 1.
Regarding claim 20 Samuelsson
Samuelsson discloses 20. A non-transitory computer-readable recording medium storing a bitstream of a visual media file which is generated by a method performed by a video processing apparatus ([0259] Data storage media may be any available media that can be accessed by one or more computers or one or more processors to retrieve instructions, code and/or data structures for implementation of the techniques described in this disclosure. A computer program product may include a computer-readable medium.” ), wherein the method comprises: 
The limitations of claim 20 is substantially the same as method claim 1. Therefore they are addressed along with claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deshpande (US 2014/0301477 A1) US 20160212437 A1, (GUILLAUME LAROCHE et la. GB 2595281 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481